DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to a RCE filed on 12/20/2021. Claims 1, 3, 6-11, and 13-29 remain pending in this application. Claims 1 and 6 have been amended. Claim 5 has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 14, 16-21, 23-24, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US 9535421 B1) in view of Chiang et al (US 20190327412 A1) and Farlow et al (US 9902069 B2) (Hereinafter referred to as Canoso, Chiang, and Farlow respectively).

Regarding Claim 1, Canoso teaches a robot comprising: 
a base having a plurality of wheels (See at least Canoso Column 9 lines 18-30 for the wheels; Column 2 line 62- Column 3 line 3 and Figure 1 reference character “138” for the base); 
a body having a bottom portion coupled above the base (See at least Canoso Column 2 line 62- Column 3 line 3 and Figure 1 reference character “104”), and a top portion above the bottom portion, the top portion configured to support food and/or drink (See at least Canoso Column 1 lines 14-16, the ;… 
…a second camera at the top portion, wherein the second camera is configured to view downward (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 6 lines 50- 67, depth sensors, which can be cameras, can view downward; See at least Canoso Column 2 line 62- Column 3 line, top mounted sensors, which can be cameras, are interpreted as being on the top portion)…
Canoso, in the first embodiment, fails to disclose…a first camera at the bottom portion, wherein the first camera is oriented to view upward. 
However, Canoso, in another embodiment, does teach this limitation (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 6 lines 50- 67, depth sensors, which can be cameras, can view upward; See at least Canoso Column 11 lines 16-19 and Figure 7c “702-1”, the sensor, which can be a camera, is located on the bottom portion); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a first camera at the bottom portion to view upward since it has been held that rearranging parts of an invention involves only routine skill in the art in Re Japikse, 86 USPQ 70.  Canoso, in the first embodiment, has sensors on the base and top portion. Canoso, in another embodiment (See at least Canoso Figure 7c), has sensors on the top portion and bottom portion of the body. This modification will not change the principle operation of the robot disclosed in the first embodiment of Canoso. The different embodiments in the reference are showing that the robot can have sensors placed in different parts of the robot. Having multiple cameras in different locations also allows the robot to detect more of the surrounding environment.
the first camera is oriented so that its field of detection covers a first area that is not covered by the second camera, and the second camera is oriented so that its field of detection covers a second area that is not covered by the first camera. 
However, another embodiment in Canoso teaches two different cameras covering two different fields of views (See at least Canoso Column 9 line 41-Column 10 line 7 and Figure 5, one camera is looking forward as seen in Figure 5 reference character “508’ ” and the other camera is looking down as seen in Figure 5 reference character “508”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings disclosed in modified Canoso to incorporate the teachings of another embodiment to have the two cameras oriented in different ways so their field of views can cover two different areas. The first embodiment discloses that depth sensors, which can include cameras, can be directed so that forward, backward, upward, and downward regions are monitored (See at least Canoso Column 6 lines 50- 67). Having two different cameras covering two different views allows for the robot to increase its line of sight while reducing blind spots. This would help the robot detect obstacles and avoid them (See at least Canoso Column 1 lines 38-47).
Modified Canoso fails to disclose a processing unit configured to obtain a first point cloud from… the first camera, and a second point cloud from… the second camera…, and to process the first and second point clouds,…
wherein the processing unit is configured to perform coordinate transformation for one or both of the first and second point clouds so that the first and second point clouds are combined with reference to the same coordinate system, and
combine the first and second…point clouds.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings disclosed in modified Canoso with Chiang to have each of the cameras capture point clouds and combine them into the same coordinate system. Point clouds can be used to detect obstacles with more precision compared to other conventional means such as radar sensors (See at least Chiang Paragraphs 0003-0004). Combining points clouds from multiple cameras in the same reference system allows the system to build a panorama point cloud (See at least Chiang Paragraph 0005). Building a panorama point cloud would improve the robot’s ability to avoid obstacles or collisions by being able to view more of its surroundings and decrease the amount of blind spots. This would increase the overall safety and operability of the robot. 
Modified Canoso fails to disclose a first object detected by the first camera… a second object detected by the second camera, and positioned at a different height from the first object… and
wherein the processing unit is configured to remove height components in the first and second point clouds, to obtain first and second two-dimensional point clouds and to combine the first and second two dimensional point clouds to form a two-dimensional obstacle boundary based on the first and second objects.  
However, Farlow discloses a first object detected by the first camera… a second object detected by the second camera, and positioned at a different height from the first object (See at least Farlow Column 19 lines 39-59 Figure 1, image sensor 450a is interpreted as the first camera, which is capturing images of the floor to form a point cloud and image sensor 450b is interpreted as the second camera, which is capturing images adjacent to the robot to form a second point cloud; See at least Farlow Column 34 line 57- Column 35 line 8 and Figure 21A, multiple obstacles are detected using the image … and
wherein the processing unit is configured to remove height components in the…point clouds, to obtain…two-dimensional point clouds and to combine the first and second…point clouds to form a two-dimensional obstacle boundary based on the first and second objects (See at least Farlow Column 34 line 57-Column 35 line 8 and Figure 21A, the data from the sensors are combined to form a 3-d grid, and the 3-d grid is turned into a 2-d grid; Figure 21A shows the 2-d grid with no height component; the black areas “2102” indicate the obstacle boundary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiment disclosed in modified Canoso to incorporate the teachings of Farlow to have cameras capture multiple objects and turn them into point clouds, and then turn the 3-d point clouds into 2-d point clouds. Since the robot only moves in two dimensions (the robot disclosed in Canoso cannot travel in the z-direction), the robot can only avoid obstacles by moving in those two dimensions. Farlow discloses the robot’s need to execute an object detection obstacle avoidance (ODOA) strategy (See at least Farlow Column 34 lines 51-56). Using a grid in two dimensions, rather than three, will reduce the processing power needed by a processor to detect and avoid obstacles. Farlow is also only concerned with objects below the robot’s height (See at least Farlow Column 34 line 57-Column 35 line 8) as those objects above the robot’s height will not collide with the robot. Using multiple cameras to capture multiple obstacles would improve the robot’s ability to avoid obstacles or collisions by allowing the robot to view more of its surroundings and decrease the amount of blind spots. This would increase the overall safety and operability of the robot. 

Regarding Claim 3, the first embodiment of Canoso fails to disclose a third camera at the top portion, wherein the third camera is configured to view substantially horizontally. 
However, another embodiment in Canoso teaches the use of three cameras with one facing substantially horizontal (See at least Canoso Column 8 line 58-Column 9 line 6 and Figure 4, the first two depth sensors are IR video cameras and there is a third camera “402-2”, depth sensor “402-0” is a forward looking depth sensor which is interpreted as substantially horizontal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a third camera. Having a third camera would provide additional imaging capabilities (See at least Canoso Column 9 lines 2-6), which allows the robot to detect more of the surrounding environment. Detecting more of the surrounding allows the robot to reduce its blind spots and detect and avoid obstacles/collisions (See at least Canoso Column 1 lines 38-47).

Regarding Claim 6, the first embodiment in Canoso fails to disclose the processing unit is configured to steer the robot based on the obstacle boundary. 
However, another embodiment in Canoso discloses this limitation (See at least Canoso Column 14 lines 46-56, the local planner is interpreted as the processing unit which adjusts the local plan to avoid or go around blockages or obstructions in the robot’s path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of another embodiment to steer the robot based on the obstacle boundary. This will allow the robot to avoid objects or people while traveling to a desired destination (See at least Canoso Column 14 lines 46-56).

Regarding Claim 7, Canoso discloses the processing unit configured to obtain a map of an facility and determine a navigation route within the facility based on the map (See at least Canoso Column 7 line 62-Column 8 line 4, the robot relies on simultaneous localization and mapping when autonomously moving and processes detected information to construct a map).

Regarding Claim 8, Canoso fails to disclose the robot further comprising a laser device configured to detect a surrounding area. 
However, Canoso does disclose that laser sensors can be used to detect the surrounding (See at least Canoso Column 1 lines 48-63 and Column 6 lines 43-50, even though lasers can be costly, they can provide a much wider view and have a longer effective range than depth sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robot disclosed in Canoso with a laser device to detect the surrounding. Although laser-based sensors can be more costly than depth sensors, they provide a much wider view and have a longer effective range compared to depth sensors (See at least Canoso Column 6 lines 43-50). Laser-based sensor can also provide highly accurate centimeter scale position data on millisecond timescales and a wide view of 270o (See at least Canoso Column 1 lines 48-63). One skilled in the art may be motivated to use the combination of depth and laser sensors together as to allow for a wide view, high accurate position sensing, and low cost since a high number of laser sensors would be too costly.

Regarding Claim 9, Canoso discloses the top portion comprises a support that is… coupled to a remaining part of the top portion (See at least Canoso Column 3 lines 30-40, the container, which is interpreted as the support, can be on the top of the robot), the support configured to support the food and/or the drink (See at least Canoso Column 1 lines 14-16, the cargo containers are for holding objects for delivery which the examiner has interpreted to include foods and/or drinks).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the support to have the support be detachable. Since the container is being used to deliver items to a restaurant table (See at least Canoso Column 4 lines 35-42), one would be motivated to have the container be detachable as to allow customers to grab the container the food is on rather than the individual food items themselves similar to how a waiter would serve a customer.

Regarding Claim 10, Canoso fails to disclose a weight sensor coupled to the support. 
However, Canoso does disclose a weight sensor used by the support (See at least Canoso Column 10 line 63- Column 11 line 4, the weight sensor is used as a cargo sensor for the cargo container).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robot disclosed in Canoso to couple the weight sensor to the support since it has been held that rearranging parts of an invention involves only routine skill in the art in Re Japikse, 86 USPQ 70. Canoso discloses that a weight sensor can be used for the cargo container to determine if objects have been placed or removed from the container (See at least Canoso Column 10 line 63- Column 11 line 4). Coupling the weight sensor to the support is rearranging the sensor from being coupled to the robot to being coupled to the cargo container. This modification will not change the principle operation of the robot disclosed in Canoso as the weight sensor will still serve the function as a cargo sensor which is used to detect if cargo is placed or removed from the container/support.  

Regarding Claim 11, the first embodiment of Canoso fails to disclose the processing unit configured to receive an input from a weight sensor or a camera, and process the input to determine whether an item has been placed on, or removed from, the support. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a processor receive sensor inputs because this would allow the processor to be responsive to the sensor inputs (See at least Canoso Column 9 lines 11-17). 
In another embodiment, Canoso discloses a weight sensor or camera that is used to determine whether an item has been placed on, or removed from the support (See at least Canoso Column 10 lines 63- Column 11 line 4, a weight sensor or image sensor, which interpreted as a camera, are used for determining if an object has been placed or removed from the container). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a weight sensor or camera to determine if an object has been replaced or removed from the support. Since Canoso discloses a robot for delivery (See at least Canoso Column 2 lines 51-61), items will be placed or removed from the cargo consistently. Canoso discloses that in some embodiments, the delivered item can be presumed or active measures can be utilized such as weight sensors or imaging (See at least Canoso Column 5 lines 33-38). Therefore, the use of sensors to determine if an item is placed or removed from a container is well-known in the art and yields predictable results, which would be using the sensor readings to determine a change in the container.

Regarding Claim 14, Canoso discloses the processing unit configured to generate a first control signal to stop the robot to service a first table in a facility (See at least Canoso Column 4 lines 17-42 and lines 49-61, the robot delivers something to a delivery zone which could be a restaurant table, the robot must process sensor input to identify the delivery zone),…
generate a second control signal to move the robot towards a next destination in the facility based on a satisfaction of one or more criteria. 
However, another embodiment in Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, dirty dishes can be placed in the robot and the robot will bring those dishes back to the restaurant facility, the placing of dirty dishes is interpreted as the satisfaction of one or more criteria). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the robot move to a next destination based on a satisfaction of one or more criteria. This would allow a delivery robot to move from one delivery spot to the next or return back to its home position after it is done delivering (See at least Canoso Column 11 lines 50-60, the delivery robot can deliver breakfast to every occupied hotel room or return to the restaurant with unwanted items). 

Regarding Claim 16, the first embodiment fails to disclose the one or more criteria comprises a change in a weight supported by the robot. 
However, another embodiment in Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, the placing of unwanted items, which will change the weight supported by the robot, causes the robot to return to the restaurant; See at least Canoso Column 4 lines 17-34, the robot delivers items that are retrieved from the container, which will change the weight of the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the robot move to a next destination based on a change of weight. Canoso discloses that in some embodiments, the delivered item can be presumed or active measures can be utilized such as weight sensors or imaging (See at least Canoso Column 5 lines 33-38). This would allow a 

Regarding Claim 17, the first embodiment of Canoso fails to disclose the processing unit is configured to determine whether the one or more criteria is satisfied based on an optical image, or based on a parameter determined based on the optical image.
 However, another embodiment of Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, the placing of unwanted items, which can be detected by an image sensor, causes the robot to return to the restaurant; See at least Canoso Column 4 lines 17-34, the robot delivers items that are retrieved from the container, which will change the weight of the container). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have the robot move to a next destination based on an optical image. Canoso discloses that in some embodiments, the delivered item can be presumed or active measures can be utilized such as weight sensors or imaging (See at least Canoso Column 5 lines 33-38). This would allow a delivery robot to move from one delivery spot to the next or return back to its home position after it is done delivering by determining whether or not items have been placed or removed from the container.

Regarding Claim 18, the first embodiment of Canoso fails to disclose the next destination comprises a second 10table to be serviced, or a home position. 
However, another embodiment of Canoso teaches this limitation (See at least Canoso Column 11 lines 50-60, the robot returning to the restaurant after being placed with dirty dishes is interpreted as the robot going to a home position). 


Regarding Claim 19, Canoso discloses an optical camera configured to view a spatial region above a food supporting surface associated with the top portion (See at least Canoso Column 3 line 30-40, the container can be on the top portion of the robot; See at least Canoso Column 1 lines 14-16, the cargo containers are for holding objects for delivery which the examiner has interpreted to include foods and/or drinks; See at least Canoso Column 5 lines 33-38, imaging can be used to determine if items have been delivered or removed from the container; See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 6 lines 50- 67, depth sensors, which can be cameras, can view upward). 

Regarding Claim 20, Canoso discloses the first camera comprises a first depth- sensing camera, and the second camera comprises a second depth sensing camera (See at least Canoso Column 6 lines 28-42, depth sensors can include cameras; See at least Canoso Column 3 lines 41-44, sensors, which include cameras, can include depth).

Regarding Claim 21, the first embodiment of Canoso fails to disclose a third depth-sensing camera. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a third depth-sensing camera. Having a third camera would provide additional imaging capabilities (See at least Canoso Column 9 lines 2-6), which allows the robot to detect more of the surrounding environment. Detecting more of the surrounding allows the robot to reduce its blind spots and detect and avoid obstacles/collisions (See at least Canoso Column 1 lines 38-47).

Regarding Claim 23, the first embodiment of Canoso fails to disclose a speaker at the top portion or the bottom portion, wherein the processing unit is configured to control the speaker to provide audio information. 
However, another embodiment in Canoso discloses this limitation (See at least Column 8 line 48-50 and Figure 4 reference character “436”, the speaker is on the top portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a speaker. This would allow a robot to provide audible instructions or notice (See at least Canoso Column 8 line 48-50). 

Regarding Claim 24, Canoso discloses a microphone at the top portion or the bottom portion (See at least Canoso Column 3 lines 45-48 and Figure 1 “114”, user interface is on the top portion; See at least Canoso Column 7 lines 25-38, a user interface such as voice control is interpreted as a microphone).

Regarding Claim 26, the first embodiment of Canoso fails to disclose the bottom portion comprises a slot configured to accommodate a container, wherein the container is sized for holding tableware and/or food menus. 
However, another embodiment in Canoso discloses this limitation (See at least Canoso Column 11 lines 50-60 and Figure 9, dirty dishes are interpreted as tableware and containers “982” are on the bottom portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment disclosed in Canoso to incorporate the teachings of another embodiment to have a slot on the bottom portion that can contain tableware. This would allow the delivery robot to carry unwanted items like dirty dishes back to the restaurant (See at least Canoso Column 11 lines 50-60). 

Regarding Claim 28, modified Canoso fails to disclose a touch-screen device that is detachably coupled to the top portion or the bottom portion. 
However, Farlow teaches this limitation (See at least Farlow Column 11 lines 9-38 and Figure 9, the second computing tablet, which has a touch-screen, is removably connected to the top portion of the robot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Farlow to have a 

Regarding Claim 29, Canoso discloses a first motor coupled to a first wheel of the plurality of wheels, and a second motor coupled to a second wheel of the plurality of wheels (See at least Canoso Column 8 lines 18-23, multiple motors (wheels) is interpreted as a plurality of motors coupled to a plurality of wheels respectively).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Chiang and Farlow and in further view of Hofleitner et al (US 20180352612 A1) (Hereinafter referred to as Hofleitner).

Regarding Claim 13, Canoso fails to disclose the support is configured to withstand a temperature that is above 135°F. 
However, Hofleitner teaches this limitation (See at least Hofleitner Paragraph 0088, the containers, which are interpreted as the support, are made from silicon-based materials which can withstand temperatures well above 135°F). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Hofleitner to have the support withstand temperatures above 135°F. This would allow restaurants/bars and/or clubs to robotize the commercial restaurant by allowing a customer to order their food through an application . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Chiang and Farlow and in further view of Kawamura et al (US 20190270204 A1) (Hereinafter referred to as Kawamura). 

Regarding Claim 15, Canoso fails to disclose the one or more criteria comprises a lapse of a predetermined period. 
However, Kawamura teaches this limitation (See at least Kawamura Paragraph 0115, the robot travels and collects articles based on a prescribed time, which is interpreted as a predetermined period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Kawamura to have the criteria comprise of a lapse of a predetermined period. This would allow the robot to travel and collect dishes at an appropriate timing (See at least Kawamura Paragraph 0115), which would increase the efficiency of the robot. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Chiang and Farlow and in further view of Ko (US 20200262084 A1) (Hereinafter referred to as Ko). 

Regarding Claim 22, Canoso fails to disclose the bottom portion has a first cross sectional dimension, and the top portion has a second cross sectional dimension that is larger than the first cross sectional dimension. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Ko to have the top portion have a cross sectional dimension larger than the bottom portion’s cross sectional area. The robot disclosed in Canoso and the robot disclosed in Ko are both related in the field of delivering items via a robot. Since the top portion is where the food and/or drinks will be supported, increasing the cross sectional dimension of the top portion would allow the robot to support more food and/or drinks. 
 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Chiang and Farlow and in further view of Wang et al (US 20200061843 A1) (Hereinafter referred to as Wang). 

Regarding Claim 25, Canoso teaches …buttons at the top portion (See at least Canoso Column 3 lines 45-48 and reference character “114” in Figure 1, user interface is on the top portion; See at least Canoso Column 7 lines 25-38, a user interface can be a hard keyboard which is interpreted as buttons). 
Canoso fails to disclose one or more programmable buttons.
However, Wang teaches limitation (See at least Wang Paragraph 0041 and Figure 2, the malfunction button “13” may be reprogrammable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Canoso with the teachings of Wang to have programmable buttons. This would allow a user to change the programmed motion-related function and switch the robot to different operation modes (See at least Wang Paragraph 0008).   

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso in view of Chiang and Farlow and in further view of Dooley et al (US 20200339350 A1) (Hereinafter referred to as Dooley). 

Regarding Claim 27, Canoso fails to disclose the top portion has a frame that is moveable in a vertical direction from a first position to a second position. 
However, Dooley teaches this limitation (See at least Dooley Paragraph 0072, the support column can vertically move that raises or lowers the upper deck). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the embodiments disclosed in Canoso to incorporate the teachings of Dooley to have the top portion have a vertically movable frame. This would allow the top portion to adjust its height to be leveled with a user or another surface (See at least Dooley Paragraph 0073). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges applicant has amended claim 1 to overcome the prior 103 rejection. The amended claim, however, is still rejected under 103 in view of Canoso, Chiang, and now Farlow. Farlow teaches detecting multiple objects while using multiple cameras to generate multiple point clouds. The 3-d point clouds are combined and converted into 2-d point clouds. Since Claim 1 is still rejected, the rejections for the dependent claims still stand as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danielsson et al (US 11024039 B2) teaches using two cameras to generate two point clouds of objects, and compare the point clouds to determine if the object is the same object in both point clouds. 
Kutliroff et al (US 20180018805 A1) teaches generating a point cloud by taking an image, and grouping objects together. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664